Exhibit 10.1

SUNTRUST BANKS, INC. MANAGEMENT INCENTIVE PLAN

Amended and Restated

As of January 1, 2010

Section 1.       Name and Purpose

The name of this Plan is the SunTrust Banks, Inc. Management Incentive Plan. The
purpose of the Plan is to promote the interests of the Corporation and its
stockholders through the granting of Awards to select employees of the
Corporation and its Subsidiaries in order to motivate and retain superior
employees who contribute in a significant manner to the actual financial
performance of the Corporation as measured against pre-established financial and
other goals.

Section 2.       Term and Amendment

This amended and restated Plan is effective as of January 1, 2010. The terms of
the Plan as set forth in this amended and restated document shall apply to all
Awards granted on or after January 1, 2010; provided, however, if the
Corporation’s shareholders fail to approve the material terms of the performance
goals for this amended and restated Plan at their annual meeting in 2010, any
Award granted under the Plan for 2010 to a Participant who is a Covered Employee
for 2010 shall be cancelled and shall have no further force or effect whatsoever
and no further Awards shall be granted to any Covered Employee under the Plan.
The Plan shall continue for an indefinite term until terminated by the Board;
provided, however, that the Corporation and the Committee after such termination
shall continue to have full administrative power to take any and all action
contemplated by the Plan which is necessary or desirable and to make payment of
any Awards earned by Participants during any then unexpired Plan Year. The Board
or the Committee may amend the Plan in any respect from time to time.

Section 3.       Definitions and Construction

A.   As used in this Plan, the following terms shall have the meanings
indicated, unless the context clearly requires another meaning:

1.         “Award” means the right to receive a cash payment which represents a
percentage of a Participant’s Base Wages determined by the Committee in
accordance with Section 5 hereof in the event the Corporation, Subsidiary,
Business Unit or individual achieves the Financial Goals or other goals
established pursuant to Section 5.

2.         “Base Wages” means the base salary paid to a Participant by the
Corporation or a Subsidiary during a Plan Year, excluding bonuses, overtime,
commissions and other extra compensation, reimbursed expenses and contributions
made by the Corporation or a Subsidiary to this or any other employee benefit
plan maintained by the Corporation or a Subsidiary.

3.         “Board” means the Board of Directors of the Corporation.

4.         “Business Unit” means a division or other business unit of the
Corporation or a Subsidiary designated as a distinct entity for the purpose of
setting goals and measuring performance.

5.         “Code” means the Internal Revenue Code of 1986, as amended.

6.         “Committee” means the Compensation Committee of the Board or any
other Committee of the Board to which the responsibility to administer this Plan
is delegated by the Board; such Committee shall consist of at least two members
of the Board, who shall not be eligible to receive an Award under the Plan and
each of whom shall be a “disinterested” person within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934 and shall be or be treated as an
“outside director” for purposes of Code section 162(m).



--------------------------------------------------------------------------------

7.         “Corporation” means SunTrust Banks, Inc. and any successor.

8.         “Covered Employee” means for each calendar year the Chief Executive
Officer of the Corporation and the other most highly compensated executive
officers, as defined under Code section 162(m)(3), whose compensation would be
reportable on the “summary compensation table” under the Securities and Exchange
Commission’s executive compensation disclosure rules, as set forth in Item 402
of Regulation S-K, 17 C.F.R. 229.402, under the Securities Exchange Act of 1934,
if the report was prepared as of the last day of such calendar year.

9.         “Change in Control” means a change in control of the Corporation of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934 as in effect at the time of such “change in control”, provided that such a
change in control shall be deemed to have occurred at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934), is or becomes the beneficial owner (as defined in Rule
13d-3 under the Securities Exchange Act of 1934) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of the Corporation or any successor
of the Corporation; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constitute the Board cease, for
any reason, to constitute at least a majority of such Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) there is a consummation of any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
the Corporation shall be changed, converted or exchanged into or for securities
of another corporation (other than a merger with a wholly-owned subsidiary of
the Corporation) or any dissolution or liquidation of the Corporation or any
sale or the disposition of 50% or more of the assets or business of the
Corporation; or (iv) there is a consummation of any reorganization, merger,
consolidation or share exchange unless (A) the persons who were the beneficial
owners of the outstanding shares of the common stock of the Corporation
immediately before the consummation of such transaction beneficially own more
than 65% of the outstanding shares of the common stock of the successor or
survivor corporation in such transaction immediately following the consummation
of such transaction and (B) the number of shares of the common stock of such
successor or survivor corporation beneficially owned by the persons described in
Section 3A.9(iv)(A) immediately following the consummation of such transaction
is beneficially owned by each such person in substantially the same proportion
that each such person had beneficially owned shares of the Corporation’s common
stock immediately before the consummation of such transaction, provided (C) the
percentage described in Section 3A.9(iv)(A) of the beneficially owned shares of
the successor or survivor corporation and the number described in
Section 3A.9(iv)(B) of the beneficially owned shares of the successor or
survivor corporation shall be determined exclusively by reference to the shares
of the successor or survivor corporation which result from the beneficial
ownership of shares of common stock of the Corporation by the persons described
in Section 3A.9(iv)(A) immediately before the consummation of such transaction.

10.         “Employment” means continuous employment with the Corporation or a
Subsidiary from the beginning to the end of each Plan Year, which continuous
employment shall not be considered to be interrupted by transfers between the
Corporation and a Subsidiary or between Subsidiaries.

11.         “Final Value” means the value of an Award determined in accordance
with Sections 5 and 6 as the basis for payments to Participants at the end of a
Plan Year.

12.         “Financial Goals” means the financial objectives set by the
Committee for each Plan Year pursuant to Section 5 from one or any combination
of the following: (i) the Corporation’s return over capital costs or increase in
return over capital costs; (ii) the Corporation’s total earnings or the growth
in such earnings; (iii) the Corporation’s consolidated earnings or the growth in
such earnings; (iv) the Corporation’s earnings per share or the growth in such
earnings; (v) the Corporation’s net earnings or the growth

 

2



--------------------------------------------------------------------------------

in such earnings; (vi) the Corporation’s earnings before interest expense,
taxes, depreciation, amortization and other non-cash items or the growth in such
earnings; (vii) the Corporation’s earnings before interest and taxes or the
growth in such earnings; (viii) the Corporation’s consolidated net income or the
growth in such income; (ix) the value of the Corporation’s common stock or the
growth in such value; (x) the Corporation’s stock price or the growth in such
price; (xi) the Corporation’s return on assets or the growth on such return;
(xii) the Corporation’s total shareholder return or the growth in such return;
(xiii) the Corporation’s expenses or the reduction of expenses; (xiv) the
Corporation’s sales growth; (xv) the Corporation’s overhead ratios or changes in
such ratios; (xvi) the Corporation’s expense-to-sales ratios or changes in such
ratios; (xvii) the Corporation’s economic value added or changes in such value
added; (xviii) the market capitalization of the Corporation’s stock; (xix) the
Corporation’s revenue growth; (xx) the Corporation’s efficiency ratios or the
changes in such ratios; (xxi) return on equity; (xxii) return on tangible
equity; (xxiii) cash return on equity; (xiv) cash return on tangible equity;
(xxv) net income available to common shareholders; (xxvi) book value per share;
(xxvii) pre-tax income or growth; (xxviii) operating earnings per share of stock
or growth (excluding one-time, non-core items); (xxix) cash earning per share of
stock or growth; (xxx) cash operating earnings per share of stock or growth
(excluding one-time, non-core items); (xxxi) cash return on assets;
(xxxii) operating leverage; (xxxiii) net interest margin; (xxxiv) Tier 1
capital; (xxxv) risk-adjusted net interest margin; (xxxvi) total risk-based
capital ratio; (xxxvii) tangible equity and tangible assets; (xxxviii) tangible
common equity and tangible assets; (xxxix) tangible book value and share;
(xl) loan balances or growth; (xli) deposit balances or growth; (xlii) low cost
deposit balances or growth; or (xliii) with respect to participants other than
Covered Employees, such other financial performance measures deemed appropriate
by the Committee.

13.         “Participant” means a select employee of the Corporation and/or its
Subsidiaries who is selected by the Committee or the Committee’s delegate to
participate in the Plan based upon the employee’s substantial contributions to
the future growth and future profitability of the Corporation and/or its
Subsidiaries.

14.         “Plan” means the SunTrust Banks, Inc. Management Incentive Plan as
amended and restated in this document and all subsequent amendments.

15.         “Plan Year” means a single calendar year period as set by the
Committee which commences on the first day of such period.

16.         “Proportionate Final Value” means the product of a fraction, the
numerator of which is the actual number of days in a Plan Year that an employee
was employed by the Corporation or a Subsidiary and the denominator of which is
the total number of days in that Plan Year, multiplied by the Final Value of an
Award. Alternatively, the Committee may, in its discretion and on a consistent
basis for all similarly situated Participants, determine the Proportionate Final
Value of an Award as the product of the “specified percent,” if any, determined
in accordance with Sections 5 and 6 as the basis for the payment to a
Participant at the end of the Plan Year to which the Award relates, multiplied
by the Base Wages actually paid to the Participant in such Plan Year.

17.         “Subsidiary” means any bank, corporation or entity which the
Corporation controls either directly or indirectly through ownership of fifty
percent (50%) or more of the total combined voting power of all classes of stock
of such bank, corporation or entity, except for such direct or indirect
ownership by the Corporation while the Corporation or a Subsidiary is acting in
a fiduciary capacity with respect to any trust, probate estate, conservatorship,
guardianship or agency.

18.         “Termination Value” means the value of an Award as determined by the
Committee, in its absolute discretion, upon the early termination of a Plan
Year, which value shall be the basis for the payment of an Award to a
Participant, in accordance with Section 8A or 8B of the Plan based on the
Participant’s Employment prior the early termination of such Plan Year.

B.   In the construction of the Plan, the masculine shall include the feminine
and the singular shall include the plural in all instances in which such
meanings are appropriate. The Plan and all agreements executed pursuant to the
Plan shall be governed by the laws of Georgia (excluding its choice-of-law
rules).

Section 4.       Committee Responsibilities

A.   The Committee may, from time to time, adopt rules and regulations and
prescribe forms and procedures for carrying out the purposes and provisions of
the Plan. The Committee shall have the sole and final authority to designate
Participants, determine Awards, designate the Plan Year, determine Financial
Goals and other goals, determine Final Value of Awards, and answer all questions
arising under the Plan, including questions on the proper construction and
interpretation of the Plan. Any interpretation,

 

3



--------------------------------------------------------------------------------

decision or determination made by the Committee shall be final, binding and
conclusive upon all interested parties, including the Corporation and its
Subsidiaries, Participants and other employees of the Corporation or any
Subsidiary, and the successors, heirs and representatives of all such persons.
The Committee shall use its best efforts to ensure that Awards to Covered
Employees under the Plan qualify as “performance-based compensation” for
purposes of Code section 162(m).

B.   Subject to the express provisions of the Plan and within the first ninety
(90) days of a calendar year (or such time as may be permitted for Awards paid
for such year to be treated as performance-based compensation under Code section
162(m)), the Committee shall in writing:

1.         Designate the Plan Year which shall begin on the first day of such
year.

2.         Designate the Participants for each such Plan Year.

3.         Establish the Financial Goals or other goals for the Corporation,
designated Subsidiaries and Business Units and Participants for each such Plan
Year.

4.         Establish the method of calculating the Final Value of each Award.

5.         Authorize management (a) to notify each Participant that he has been
selected as a Participant and to inform him of the Financial Goals or other
goals that have been established for such Plan Year and (b) to obtain from him
such agreements and powers and designations of beneficiaries as it shall
reasonably deem necessary for the administration of the Plan.

C.   During any Plan Year, the Committee may, if it determines that it will
promote the purpose of the Plan, designate as additional Participants any
employees of the Corporation and its Subsidiaries who have been hired,
transferred or promoted into a position eligible for participation in the Plan.
The individual’s designation as a Participant shall be subject to the same
restrictions, limitations, Financial Goals or other goals and other conditions
as those held by other Participants for the same Plan Year and their
participation may be made retroactive to the first day of such Plan Year.

D.   During any Plan Year, the Committee may, if it determines it will promote
the purpose of the Plan, revoke the Committee’s prior designation of an employee
as a Participant under the Plan for a Plan Year.

E.   For Participants other than Covered Employees subject to Section 5A, the
Committee may revise the Financial Goals or other goals for any Plan Year to the
extent the Committee, in the exercise of its absolute discretion, believes
necessary to achieve the purpose of the Plan in light of any unexpected or
unusual circumstances or events, including, but not limited to, changes in
accounting rules, accounting practices, tax laws and regulations, or in the
event of mergers, acquisitions, divestitures, unanticipated increases in Federal
Deposit Insurance premiums, and extraordinary or unanticipated economic
circumstances.

F.   The Committee may delegate any of its responsibilities under this Plan to
such members of management of the Corporation as the Committee shall select,
provided that no such delegation shall be made that has the effect of causing an
award to a Covered Employee to fail to qualify as “performance-based
compensation” for purposes of Code section 162 (m).

Section 5.       Goals

A.   Financial Goals for Covered Employees

This Section 5A applies to each Participant who the Committee expects to be a
Covered Employee and any other Participant, as determined by the Committee in
its discretion. For each Plan Year, the Committee shall establish for each
Participant who is expected to be a Covered Employee and, at the Committee’s
discretion, for any other Participant one or more Financial Goals. These

 

4



--------------------------------------------------------------------------------

Financial Goals may be established in any manner the Committee deems
appropriate, including achievement on an absolute or a relative basis as
compared to peer groups or indexes, and these goals may be established as
multiple goals or as alternative goals. The Committee shall determine the Final
Value of each Award as a specified percent of the Participant’s Base Wages based
on the attainment of such Financial Goals for the Plan Year. The Committee shall
fix a minimum Financial Goal for the Plan Year, and the Final Value of an Award
shall be equal to zero if the minimum Financial Goal is not achieved. The
Committee may also fix a maximum Financial Goal and such other Financial Goals
which fall between the maximum and minimum Financial Goals as the Committee
shall deem appropriate, with corresponding Final Values for such Awards with
respect to the Corporation. Subject to Section 6B, Awards will be determined
based upon achieving or exceeding the Financial Goals set by the Committee, and
the Committee may establish Financial Goals with the expectation and
understanding that the Committee nevertheless will reduce a Covered Employee’s
Award based on the achievement of such Financial Goals in accordance with
Section 6B to a level commensurate with a Covered Employee’s achievement of
other goals set by the Committee. Straight line interpolation will be used to
calculate Awards when performance falls between any two specified Financial
Goals. In determining whether any Financial Goal has been satisfied, the
Committee may exclude any or all extraordinary items (as determined under U.S.
generally accepted accounting principles), and any other unusual or
non-recurring items, including but not limited to, charges or costs associated
with restructurings of the Corporation, discontinued operations and the
cumulative effects of accounting changes. In addition, the Committee may adjust
any Financial Goal for a Plan Year as it deems equitable to recognize unusual or
non-recurring events affecting the Corporation, changes in tax laws or
accounting procedures and any other factors as the Committee may determine
(including adjustments that would result in the Corporation’s payment of
non-deductible compensation). The Committee shall identify any such exclusions
and adjustments which the Committee will use to determine whether a Financial
Goal has been satisfied by a Covered Employee when the Committee sets the
related Financial Goals. No Participant may receive an Award in excess of $5
million for any given Plan Year.

B.   Goals for Other Participants

For each Plan Year, the Committee may establish for each Participant (other than
a Participant who is expected to be a Covered Employee) goals in addition to or
in lieu of any Financial Goals established under Section 5A based on the
performance of the Corporation, a Subsidiary, a Business Unit or the individual
or any combination of the foregoing. These goals may be established based on a
combination of financial measurements and non-financial measurements that are
deemed to further corporate objectives, including such measurements as business
unit net income, revenue growth, budget management, achievement of talent
management objectives, achievement of corporate objectives, individual
objectives, and service quality. Straight line interpolation will be used to
calculate Awards when results fall between any two specified goals established
under this Section 5B. No Participant may receive an Award in excess of $5
million for any given Plan Year.

Section 6.       Payment of Awards

A.   Promptly after the date on which the necessary information for a particular
Plan Year becomes available, the Committee, or such persons as the Committee
shall designate, shall determine in accordance with Section 5 the extent to
which the Financial Goals or other goals have been achieved for such Plan Year
and authorize the cash payment of the Final Value of an Award, if any, to each
Participant. The Committee shall review and ratify the Award determinations and
shall certify such Award determinations in writing. Payment of Awards shall be
made in the year following the relevant Plan Year and as soon as practical after
the certification of Awards by the Committee, but no later than March 15 of the
year following the Plan Year to which the Award relates. Each Award shall be
paid in cash after deducting the amount of applicable Federal, state, and local
withholding taxes of any kind required by law to be withheld by the Corporation.
All Awards, whether paid currently or paid under any plan which defers payment,
shall be payable out of the Corporation’s general assets. Each Participant’s
claim, if any, for the payment of an Award, whether made currently or made under
any plan which defers payment, shall not be superior to that of any general and
unsecured creditor of the Corporation. If an error or omission is discovered in
any of the determinations, the Committee shall cause an appropriate equitable
adjustment to be made in order to remedy such error or omission.

 

5



--------------------------------------------------------------------------------

B.   Notwithstanding the terms of any Award and the achievement of any
Performance Goals, the Committee in its sole and absolute discretion may reduce
the amount of the Award payable to any Participant for any reason, recognizing
on the one hand that the Committee may establish Financial Goals with the
expectation and understanding that the Committee nevertheless will reduce a
Covered Employee’s Award based on the achievement of such Financial Goals in
accordance with this Section 6B to a level commensurate with a Covered
Employee’s achievement of other goals set by the Committee and recognizing on
the other hand that the Committee may determine (among other things) that the
Financial Goals or other goals underlying an Award had become an inappropriate
measure of achievement for a Participant, that there was a change in the
Participant’s employment status, position or duties or in the Committee’s
expectation of his or her level of performance or that the Participant was
working for less than the entire Plan Year.

C.   In accordance with the terms set forth in the SunTrust Banks, Inc. Deferred
Compensation Plan, a Participant may elect to defer receipt of a portion of his
Award, if any, for each Plan Year, and any such election shall be made in
accordance with the procedures and limits established under such deferred
compensation plan.

D.   In the event that any Award is at any time determined, in the sole
determination of the Committee, to have been made based on materially inaccurate
financial statements or the achievement of any other materially inaccurate
performance metric criteria or Financial Goals, then STI shall have the right to
recover such amount from the participant to the extent the actual payment made
to the participant exceeded the amount that would have been paid to the
participant if the financial statements, Financial Goals, or other performance
metric or other criteria had been calculated correctly. Participant expressly
agrees that such right of recovery shall include the right to withhold payment
to participant of any amount otherwise payable to participant and/or to setoff
against any amount held on participant’s behalf, excluding amounts subject to
Code section 409A.

Section 7.       Participation for Less Than a Full Plan Year

A.   Except as otherwise provided in this Section 7 or in Section 8 or except as
otherwise announced by the Committee, an Award to a Participant shall be
forfeited if the Participant’s Employment terminates during the Plan Year to
which the Award relates or during the period January 1 through the last day of
February of the year immediately following the end of the Plan Year to which the
Award relates. If a Participant terminates Employment during the period
January 1 through the last day of February of the year immediately following the
end of the Plan Year to which an Award relates, and if such termination of
Employment is because of his death, his disability as described in Section 7C,
or his early or normal retirement or a reduction in force which results in a
severance benefit payment as described in Section 7D, then the Committee shall
waive the Employment condition and authorize the payment of the Award to the
Participant based on the Final Value, if any, of his Award, unless the Committee
in its discretion feels the Award should be forfeited. No payment is due the
Participant for any forfeited Award.

B.   If a Participant’s Employment terminates prior to the end of any Plan Year
on account of his death, the Committee shall waive the Employment condition and
shall authorize the payment of an Award on behalf of such Participant in
accordance with Section 9B at the end of such Plan Year based on the
Proportionate Final Value, if any, of his Award, unless the Committee in its
discretion feels the Award should be forfeited.

C.   If a Participant’s Employment terminates prior to the end of any Plan Year
on account of disability under a long-term disability plan maintained by the
Corporation or a Subsidiary, the Committee shall waive the Employment condition
and shall authorize the payment of an Award to such Participant at the end of
such Plan Year based on the Proportionate Final Value, if any, of his Award,
unless the Committee in its discretion feels the Award should be forfeited.

D.   If a Participant’s Employment terminates prior to the end of any Plan Year
on account of his early retirement (age 55 plus 5 years of vesting service) or
normal retirement (the later of age 65 or 5 years of vesting service) as
determined under the terms of the SunTrust Banks, Inc. Retirement Plan, or on
account of a reduction in force which results in a severance benefit payment to
the Participant pursuant to the terms of the SunTrust Banks, Inc. Severance Pay
Plan or any successor to such plan, the Committee shall waive the Employment
condition and shall authorize the payment of an Award to such Participant at the
end of such Plan Year based on the Proportionate Final Value, if any, of his
Award, unless the Committee in its discretion feels the Award should be
forfeited.

 

6



--------------------------------------------------------------------------------

Section 8.       Premature Satisfaction of Plan Conditions

A.   In the event a Change in Control occurs prior to the end of any Plan Year,
the Committee shall waive any and all Plan conditions and shall authorize the
payment of an Award immediately to each Participant based on the Termination
Value, if any, of his Award; provided, however, if an Award is then subject to
Code section 409A, the payment of such Award pursuant to this Section 8A shall
not be made unless the Change in Control also constitutes, and such payment is
made upon, a change in the ownership or effective control of the Corporation or
in the ownership of a substantial portion of the assets of the Corporation
within the meaning of Code section 409A(a)(2)(A)(v).

B.   If a tender or exchange offer is made other than by the Corporation for
shares of the Corporation’s stock and results in a “change of ownership or
control” within the meaning of Code section 162(m) prior to the end of any Plan
Year, the Committee may waive any and all Plan conditions and authorize, at any
time after the change in ownership or control and within thirty (30) days
following completion of such tender or exchange offer, the payment of an Award
immediately to each Participant based on the Termination Value, if any, of his
Award; provided, however, if an Award is then subject to Code section 409A, the
payment of such Award pursuant to this Section 8B shall not be made unless the
tender or exchange offer also constitutes, and such payment is made upon, a
change in the ownership or effective control of the Corporation or in the
ownership of a substantial portion of the assets of the Corporation within the
meaning of Code section 409A(a)(2)(A)(v).

C.   A Plan Year for an Award shall terminate upon the Committee’s authorization
of the payment of such Award during such Plan Year pursuant to this Section 8
and no further payments shall be made for such Plan Year with respect to such
Award.

D.   If vesting of an Award is contingent on the Participant’s Employment during
the period January 1 through the last day of February of the year immediately
following the end of the Plan Year to which an Award relates, and if a Change in
Control occurs during that period or if a tender or exchange offer is made by
another corporation during that period, as described in Section 8A or 8B above,
the Committee shall, in the event of such Change in Control, or may, at any time
after the change in ownership or control and within thirty (30) days following
completion of such tender or exchange offer, authorize the payment, at Final
Value, of all outstanding Awards to Participants in Employment on the last day
of the Plan Year to which the Awards relate. If any Award payable under this
Section 8D is then subject to Code section 409A, no payment shall be made unless
the Change in Control or such tender or exchange offer, as applicable, also
constitutes, and such payment is made upon, a change in the ownership or
effective control of the Corporation or in the ownership of a substantial
portion of the assets of the Corporation within the meaning of Code section
409A(a)(2)(A)(v).

Section 9.       Non-Transferability of Rights and Interests

A.   A Participant may not alienate, assign, transfer or otherwise encumber his
rights and interests under this Plan and any attempt to do so shall be null and
void.

B.   In the event of a Participant’s death, the Committee shall authorize
payment of any Award due a Participant under Section 7B to the Participant’s
designated beneficiary as specified or, in the absence of such written
designation or its effectiveness, then to his estate. Any such designation may
be revoked and a new beneficiary designated by the Participant by written
instrument delivered to the Committee.

Section 10.       Limitation of Rights

Nothing in this Plan shall be construed to give any employee of the Corporation
or a Subsidiary any right to be selected as a Participant or to receive an Award
or to be granted an Award other than as is provided herein. Nothing in this Plan
or any agreement executed pursuant hereto shall be construed to limit in any way
the right of the Corporation or a Subsidiary to terminate a Participant’s
employment at any time, without regard to the effect of such termination on any
rights such Participant would otherwise have under this Plan, or give any right
to a Participant to remain employed by the Corporation or a Subsidiary in any
particular position or at any particular rate of remuneration.

 

7



--------------------------------------------------------------------------------

Executed this          day of February                         , 2010.

 

(CORPORATE SEAL)     SUNTRUST BANKS, INC. Attest:         By:     Title:  
Assistant Corporate Secretary     Title:    

 

8